Citation Nr: 1106854	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  10-24 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right knee 
disability.   
 
2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969.  
The Veteran received various decorations evidencing combat 
including the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 RO rating decision that determined 
that new and material evidence had not been received to reopen a 
claim for entitlement to service connection for a right knee 
disability.  By this decision, the RO also denied service 
connection for a skin disorder (listed as psoriasis (claimed as a 
fungal infection)).  The Veteran provided testimony at a personal 
hearing at the RO in May 2010.  In August 2010, he testified at a 
Board videoconference hearing.  

The present Board decision addresses the issue of whether 
new and material evidence has been received to reopen a 
claim for entitlement to service connection for a right 
knee disability.  The issue of the merits of the claim for 
entitlement to service connection for a right knee 
disability, as well as the issue of entitlement to service 
connection for a skin disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee disability 
in December 1970, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence which is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1970 RO decision that denied entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim 
for entitlement to service connection for a right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002) require VA to notify the veteran of any 
evidence that is necessary to substantiate all elements of his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In light of the favorable determination with respect to whether 
new and material evidence has been received to reopen a claim for 
entitlement to service connection for a right knee disability, 
and the need to remand for additional information with regard to 
the merits of the issue, no further discussion of VCAA compliance 
is needed at this time.  



Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO denied service connection for a right knee disability in 
December 1970.  The December 1970 RO decision was not appealed 
and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the December 1970 RO 
decision included the Veteran's service personnel and treatment 
records; a post-service September 1970 private treatment report 
from J. P. Wierzbinski, M.D.; a November 1970 VA general medical 
examination report; and the Veteran's own statements.  The RO 
denied service connection for a right knee disability on that 
basis that such disability was neither incurred in nor aggravated 
by service.  The RO noted that the Veteran's induction 
examination report noted that there was trauma to the Veteran's 
right knee a few years earlier and that there was no present 
difficulty.  The RO indicated that there was no further reference 
to a right knee disability in the Veteran's service treatment 
records.  The RO reported that the Veteran consulted with his own 
physician in September 1970 and that he complained of locking and 
tenderness of the right knee, as well as laxity at that time.  
The RO noted that the diagnoses were a torn right medial meniscus 
and a torn right collateral ligament.  

The Board observes that on a medical history form at the time of 
the February 1968 induction examination, the Veteran checked that 
he had swollen and painful joints, as well as cramps in his legs.  
He also checked that he did not have a trick or locked knee.  The 
reviewing examiner, as noted above, indicated that the Veteran 
had trauma to his right knee a few years earlier with no 
difficulty.  It was also noted that the Veteran had symptoms of 
leg cramps with exercise.  The February 1968 objective induction 
examination report included a notation that the Veteran's lower 
extremities were normal.  Although not discussed pursuant to the 
December 1970 RO decision, the Veteran also underwent a VA 
general medical examination in November 1970.  At that time, he 
reported that he had a history of a torn ligament of the right 
knee and that he believed he suffered the injury at Camp 
Pendleton when he bumped it in approximately July 1968.  The 
Veteran indicated that he had locking of the right knee at times.  
The examiner reported that the Veteran had a history of a 
contusion or sprain of the right knee.  The examiner stated that 
the Veteran had no soft tissue swelling in the right knee, but 
that the circumference was very slightly greater than the left 
knee.  It was also noted that the Veteran had a slight clicking 
sensation when bending his right knee.  The examiner indicated 
that there were otherwise no functional defects except for his 
subjective complaints.  The diagnosis was history of an injury to 
the right knee joint as described.  A November 1970 X-ray report, 
as to the Veteran's right knee, related a diagnosis of a normal 
right knee.  

The evidence received since the December 1970 RO decision 
includes the following: post-service VA treatment records; VA 
examination reports; a May 2010 statement from C. R. Hong, M.D.; 
lay statements; and statements and testimony from the Veteran.  

A January 2009 VA rheumatology note indicated that the Veteran 
reported that he recently had suffered increased pain in his 
bilateral knees.  He stated that, initially, the pain started 
just after he left the service.  The Veteran indicated that he 
had noted some knee pain in the service, but he did not bring it 
to anyone's attention.  He stated that he did go to the VA after 
he left the service.  It was noted that the Veteran had undergone 
arthroscopies in the past.  The examiner indicated that Lidocaine 
was injected into the bilateral joint spaces.  Diagnoses were not 
provided at that time.  

A May 2009 VA rheumatology note indicated that the Veteran was 
seen for bilateral knee pain.  The Veteran reported that he had a 
history of bilateral knee pain for a long period of time and that 
the pain initially began when he was in the service.  The 
examiner indicated that the Veteran had osteoarthritis of the 
knees, stable at the moment, which might require more injections 
in the future.  A June 2009 VA rheumatology note reported that 
the Veteran had a history of bilateral knee pain, likely 
osteoarthritis, which he had for a long period of time.  It was 
noted that the Veteran indicated that his knee problems initially 
began in service.  The impression included osteoarthritis of the 
knees, stable at the moment, which might require more injections 
in the future.  

A May 2010 lay statement from the Veteran's wife reported that 
when the Veteran came home from Vietnam in October 1969, they 
were engaged to be married with their wedding planned for January 
1970.  She stated that from what she could remember, the Veteran 
complained daily that his knee (apparently right knee) was 
throbbing and that he was constantly in pain.  The Veteran's wife 
indicated that shortly after the Veteran's discharge from 
service, his private physician suggested that he go to the VA 
because he thought his knee problem was service-related.  She 
reported that the Veteran was told by VA that his knee problem 
was not caused from a service injury.  

A May 2010 statement from Dr. Hong indicated that he had examined 
the Veteran's records.  Dr Hong stated that the Veteran's medical 
records showed a service injury of a torn right medial meniscus 
and a torn right medial collateral ligament in September 1970.  
Dr. Hong related that knee X-rays performed in September 2009 
showed degenerative changes in both of the Veteran's knees.  Dr. 
Hong commented that it was his medical opinion that the Veteran's 
degenerative changes of the knees were the results of his torn 
cartilage.  

The Board observes that in the evidence available at the time of 
the December 1970 RO decision, there was no specific evidence 
relating the Veteran's current right knee disability to his 
period of service.  The Board observes that at a November 1970 VA 
general medical examination, the Veteran had reported that he had 
a history of a torn ligament of the right knee and that he 
believed he suffered the injury at Camp Pendleton.  The Board 
notes, however, that the examiner indicated that the Veteran had 
no soft tissue swelling of the right knee, a slight clicking 
sensation when bending the right knee, and no functional defects 
except for his subjective complaints.  An X-ray report showed a 
normal right knee and the examiner solely diagnosed a history of 
an injury to the right knee joint as described.  The examiner did 
not specifically relate a current right knee disability to the 
Veteran's period of service.  

In the evidence received since the December 1970 RO decision 
there are May 2009 and June 2009 VA rheumatology notes that 
indicate that the Veteran had a history of right knee, as well as 
left knee, problems that he reported initially began when he was 
in the service.  The May 2009 and June 2009 VA rheumatology notes 
also both related current diagnoses including osteoarthritis of 
the right knee and left knee.  Further, the Board notes that in a 
May 2010 lay statement, the Veteran's wife reported that the 
Veteran complained daily that his knee (apparently right knee) 
was throbbing and that he was constantly in pain after he came 
home from Vietnam in October 1969.  The Board observes that the 
Veteran is competent to report an in-service right knee injury 
during service, right knee symptoms during service, and 
continuous right knee symptoms since service, and the current 
symptoms that basis for diagnosis of disability.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's wife is 
also competent to report that the Veteran complained of right 
knee pain after his return home from Vietnam.  Additionally, the 
Board notes that in a May 2010 statement, Dr. Hong reported that 
the Veteran's medical records showed a service injury of a torn 
right medial meniscus and a torn right medial collateral ligament 
in September 1970.  Dr. Hong commented that it was his medical 
opinion that the Veteran's degenerative changes of the knees were 
the result of his torn cartilage.  The Board notes that the above 
evidence will be considered credible for the purposes of 
determining whether new and material evidence has been submitted.  

The Board finds that the VA rheumatology notes discussed above, 
as well as the May 2010 lay statement from the Veteran's wife, 
and the May 2010 statement from Dr. Hong, are evidence that is 
both new and material because the claim was previously denied, at 
least in part, on the basis that the evidence did not show a 
current right knee stemming from the Veteran's period of service.  
Therefore, the Board finds that such evidence is not cumulative 
or redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility of 
substantiating the claim.  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it may not convince the Board to grant a 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the December 
1970 RO decision is new and material, and thus the claim for 
service connection for a right knee disability is reopened.  This 
does not mean that service connection is granted.  Rather, 
additional development of evidence will be undertaken (see the 
below remand) before the issue of service connection for a right 
knee disability is addressed on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  


ORDER

New and material evidence having been received, the claim for 
service connection for a right knee disability is reopened, and 
to this extent only, the benefit sought on appeal is granted.  



REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Veteran contends that he has a right knee disability and skin 
problems that are related to service.  He specifically alleges 
that he suffered a right knee injury during service at Camp 
Pendleton in approximately July 1968, as well as right knee 
problems while he was in Vietnam.  The Veteran also reports that 
he had suffered from skin problems since he was in Vietnam.  

The Board observes that the Veteran is competent to report an in-
service right knee injury during service, right knee symptoms 
during service, and continuous right knee symptoms since service, 
and the current symptoms that basis for diagnosis of disability.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also 38 U.S.C.A § 1154(b).  Additionally, the Veteran is also 
competent to the report that he had skin problems during service.  
See also Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

The Veteran's service treatment records show treatment for skin 
complaints and also refer to a possible right knee problem at the 
time of the Veteran's induction examination.  On a medical 
history form at the time of the February 1968 induction 
examination, the Veteran checked that he had swollen and painful 
joints, as well as cramps in his legs.  He also checked that he 
did not have a trick or locked knee or any skin diseases.  The 
reviewing examiner indicated that the Veteran had trauma to his 
right knee a few years earlier with no difficulty.  It was also 
noted that the Veteran had symptoms of leg cramps with exercise.  
The February 1968 objective induction examination report included 
notations that the Veteran's lower extremities, as well as his 
skin and lymphatics, were normal.  

A July 1968 treatment entry noted that the Veteran was seen for 
swelling of the left elbow.  The examiner reported that there was 
swelling of the tissue of the left elbow that appeared to be 
secondary to a lesion on the elbow.  The assessment was a 
secondary infected abrasion.  A July 2008 treatment entry, the 
next day, indicated that the Veteran abraded both elbows while 
crawling two days ago.  He stated that he had redness and 
swelling of the left elbow and forearm and that he noted pain in 
some of the area the previous night.  The impression was 
lymphangitis of the left forearm.  Another July 1968 entry noted 
that the Veteran was improving.  A November 1968 entry was 
somewhat illegible, but appeared to indicate that the Veteran 
complained of an infected burn or bruise of the left elbow.  The 
objective October 1969 separation examination report included 
notations that the Veteran's lower extremities, as well as his 
skin and lymphatics, were normal.  

Post-service private and VA treatment records show treatment for 
right knee problems and variously diagnosed skin problems.  

For example, a September 1970 private treatment report from Dr. 
Wierzbinski, less than a year after the Veteran's separation from 
service, indicated that he complained that his right knee would 
lock and that he had tenderness and laxity over the medial 
collateral ligament.  The diagnoses were torn right medial 
meniscus and torn right medial collateral ligament.  

A November 1970 VA general medical examination report noted that 
the Veteran reported that he had a history of a torn ligament of 
the right knee and that he believed he suffered the injury at 
Camp Pendleton when he bumped it in approximately July 1968.  The 
Veteran indicated that he had locking of the right knee at times.  
The examiner reported that the Veteran had a history of a 
contusion or sprain of the right knee.  The examiner stated that 
the Veteran had no soft tissue swelling in the right knee, but 
that the circumference was very slightly greater than the left 
knee.  It was also noted that the Veteran had a slight clicking 
sensation when bending his right knee.  The examiner remarked 
that there were otherwise no functional defects except for his 
subjective complaints.  The diagnosis was history of an injury to 
the right knee joint as described.  A November 1970 X-ray report, 
as to the Veteran's right knee, related a diagnosis of a normal 
right knee.  

A November 2008 VA dermatology note indicated that the Veteran 
was seen for a rash of the feet and hands for years.  He reported 
that his skin would become cracked and painful.  The assessment 
was psoriasis, possibly fungal.  

A January 2009 VA rheumatology note indicated that the Veteran 
reported that he recently had suffered increased pain in his 
bilateral knees.  He stated that, initially, the pain started 
just after he left the service.  The Veteran indicated that he 
had noted some knee pain in the service, but he did not bring it 
to anyone's attention, but he did go to the VA after he left the 
service.  It was noted that the Veteran had undergone 
arthroscopies in the past.  The examiner indicated that Lidocaine 
was injected into the bilateral joint spaces.  Diagnoses were not 
provided at that time.  

A February 2009 VA dermatology note related an assessment of 
psoriasis, previous fungal infection cleared.  The examiner 
commented that it was possible that such condition started as a 
result of his service in Vietnam.  The Board notes that there is 
no indication that the examiner reviewed the Veteran's claims 
file.  

A May 2009 VA rheumatology note indicated that the Veteran was 
seen for bilateral knee pain.  The Veteran reported that he had a 
history of bilateral knee pain for a long period of time and that 
the pain initially began when he was in the service.  The 
examiner indicated that the Veteran had osteoarthritis of the 
knees, stable at the moment, which might require more injections 
in the future.  A June 2009 VA rheumatology note reported that 
the Veteran had a history of bilateral knee pain, likely 
osteoarthritis, which he had for a long period of time.  It was 
noted that the Veteran indicated that his knee problems initially 
began in service.  The impression included osteoarthritis of the 
knees, stable at the moment, which might require more injections 
in the future.  

A May 2010 statement from Dr. Hong indicated that he had examined 
the Veteran's records.  Dr Hong stated that the Veteran's medical 
records showed a service injury of a torn right medial meniscus 
and a torn right medial collateral ligament in September 1970.  
Dr. Hong related that knee X-rays performed in September 2009 
showed degenerative changes in both of the Veteran's knees.  Dr. 
Hong commented that it was his medical opinion that the Veteran's 
degenerative changes of the knees were the results of his torn 
cartilage.  The Board observes that it is unclear what medical 
records Dr. Hong reviewed.  The Veteran's service treatment 
records do not specifically refer to any right knee injuries 
(except for the one notation on the February 1968 medical history 
form).  

The Board notes that the Veteran has not been afforded VA 
examinations with the opportunity to obtain responsive 
etiological opinions, following a thorough review of the entire 
claims folder, as to his claims for service connection for a 
right knee disability and for a skin disorder.  Such an 
examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, copies of any outstanding records of 
pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for right knee 
problems and skin problems since September 
2009.  After receiving this information and 
any necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not already 
in the claims folder.  Specifically, VA 
treatment records since September 2009 should 
be obtained.  

2.  Schedule the Veteran for a VA examination 
by a physician to determine the nature and 
likely etiology of his claimed right knee 
disability.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should diagnose all current right 
knee disabilities.  

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any diagnosed right knee 
disabilities are etiologically related to the 
Veteran's periods of service.  If the 
examiner finds that any diagnosed right knee 
disabilities existed prior to service, the 
examiner should comment on whether any such 
pre-service condition was permanently 
worsened by service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and relied on the 
absence of evidence in the Veteran's service 
medical records to provide a negative 
opinion).  

3.  Schedule the Veteran for a VA examination 
by a physician to determine the nature and 
likely etiology of his claimed skin disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  The examiner should 
diagnose all current skin disorders.  

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any diagnosed skin 
disorders are etiologically related to his 
period of service.  The examiner must 
specifically acknowledge and discuss the 
Veteran's report that his skin disorder first 
manifested during his period service.  See 
Dalton, supra.

4.  Thereafter, readjudicate the Veteran's 
claims for entitlement to service connection 
for a right knee disability and for a skin 
disorder.  If any benefit sought remains 
denied, issue a supplemental statement of the 
case to the Veteran and his representative, 
and provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


